UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 112 North Curry Street, Carson City, NV (Address of Principal Executive Offices) (Zip Code) (416)843-2881 Registrant’s telephone number, including area code Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 72,226,126 Common Shares, $0.0002 Par Value, were issued and outstanding as of August 14, 2014. GILLA, INC. INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page PART I - Financial Information Item1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013 (Audited) 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Months Ended June 30, 2014 and 2013 4 Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Deficiency for the Six Months Ended June 30, 2014 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Control and Procedures 27 PART II - Other Information Item1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item3. Defaults Upon Senior Securities 29 Item4. Mine Safety Disclosures 29 Item5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 2 Gilla Inc. Condensed Consolidated Balance Sheets (Amounts expressed in US Dollars) June 30, (Unaudited) December 31, (Audited) ASSETS Current assets Cash and cash equivalents $ $ Funds held in trust (note 10) - Accounts receivable Inventory (note 6) Prepaid expenses and vendor deposits Loan receivable (note 5) - Total current assets Property and equipment (note 7) Website development Trademarks - Goodwill (note 4) - Total long term assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current liabilities Accounts payable $ $ Accrued liabilities Accrued interest - related parties (note 14) Loans from shareholders (note 8) Due to related parties (note 14) Note payable, related party (note 9) - Total current liabilities Long term liabilities Convertible debentures to be issued (note 10) - Convertible debentures (note 10) Total long term liabilities Total liabilities Going concern (note 2) Commitments and contingencies (note 15) Related party transactions (note 14) SHAREHOLDERS’ DEFICIENCY Common stock (note 11) $0.0002 par value, 300,000,000 common shares authorized; 70,524,793 and 67,066,977 common shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Shares to be issued (note 13) Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ deficiency ) ) Total liabilities and shareholders’ deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Gilla Inc. Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss (Amounts expressed in US Dollars) For the Three Months Ended June 30, For the Three Months Ended June 30, For the Six Months Ended June 30, For the Six Months Ended June 30, Sales revenue $ $
